        CASE 0:20-cv-00827-ECT-TNL Doc. 129 Filed 01/28/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

 In re: EpiPen Direct Purchaser Litigation    File No. 20-cv-00827 (ECT/TNL)

 THIS DOCUMENT RELATES TO:

 All Direct Purchaser Actions



                       ORDER APPROVING STIPULATION

      This matter is before the Court on the stipulation of the parties filed on January 27,

2021, ECF No. 127 (the "Stipulation"). In accordance with that stipulation, IT IS

HEREBY ORDERED:


      1. Defendants shall answer Plaintiffs’ Complaint on or before March 1, 2021; and

      2. No party will take the position that the March 1, 2021 deadline for Defendants’

answers is grounds to delay the Rule 16 conference in this matter or the Rule 26(f)

conference among the parties.

IT IS SO ORDERED,

      Dated this 28th day of January, 2021 at Minneapolis, Minnesota.



                                         s/Tony N. Leung__________________
                                         Tony N. Leung
                                         United States Magistrate Judge
